DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11-14, 18, 19, 21-24, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEAU (US 2016/0087480) in view of WATER (US 2006/0128319) and further in view of HONEYCUTT (US 2003/0023842).
	Regarding claim 1, TRUDEAU discloses a computing device (800, Fig. 8) comprising:
 	a battery (120; ¶ 0039-0040); 
 	a power supply connector (510; ¶ 0070) comprising a first contact and a second contact (¶ 0079 and Fig. 8 disclose at least two contacts; e.g., the connector 510 is depicted with two contacts, which are implied as power and return lines as known in the art); 
 	a connection determination circuit (130) configured to determine an input connected to the power supply connector (¶ 0035-0036); 
 	a charging circuit (comprising at least 117) configured to charge the battery if the connection determination circuit determines a first input (¶ 0072-0073: normal DC output power) connected to the power supply connector (¶ 0037); and 
 	an exception circuit (135) configured to instruct the computing device to perform exception processing if the connection determination circuit determines a second input connected to the power supply connector (¶ 0033, 0041, 0042); 
	wherein the first input comprises a voltage for charging the battery (¶ 0072-0073: normal DC output power); and 
 	wherein the second input comprises a reverse voltage or a short circuit (¶ 0072: an input that is shorted to ground) for performing the exception processing (¶ 0033, 0041, 0042: rebooting or resetting the processor; ¶ 0063, 0072-0073: reset),
 	wherein the computing device performs charging or exception processing enabled by a power supply device (860; ¶ 0070; ¶ 0072: either an output DC power is provided for charging or a reset signal is provided for exception processing, wherein bout the output DC power and the reset signal are provided to the same first and second contacts).
 	TRUDEAU fails to disclose the second input comprises a reverse voltage; the connection determination circuit comprising a voltage polarity determination circuit; and a reverse voltage protection circuit configured to protect the computing device from the exception processing.
 	WATER discloses the second input comprises a reverse voltage; the connection determination circuit comprising a voltage polarity determination circuit (¶ 0024-0025, 0027; Fig. 3); and a reverse voltage protection circuit configured to protect the computing device from the exception processing (308, Fig. 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the reverse voltage, voltage polarity determination circuit, and reverse voltage protection circuit as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
 	TRUDEAU as modified by WATER fails to disclose a short circuit determination circuit.
 	HONEYCUTT discloses a short circuit determination circuit (¶ 0015-0017). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the short circuit determination circuit in order to provide a suitable means to determine the second input of TRUDEAU; and to perform the exception processing including resetting a processer (HONEYCUTT, ¶ 0006).
	Regarding claim 2, TRUDEAU as modified by WATER and HONEYCUTT teaches the computing device as applied to claim 1 but fails to disclose the voltage polarity determination circuit is configured to determine a polarity of a power supply provided by the power supply device connected to the power supply connector; wherein the first input comprises a power supply of a first polarity, wherein the first polarity provides a plus pole at the first contact and a negative pole at the second contact, and wherein the second input comprises a power supply of a second polarity, wherein the second polarity provides a negative pole at the first contact and a negative pole at the second contact and the second polarity is inverted from the first polarity to perform the exception processing. WATER further discloses the voltage polarity determination circuit is configured to determine a polarity of a power supply provided by the power supply device connected to the power supply connector; wherein the first input comprises a power supply of a first polarity, wherein the first polarity provides a plus pole at the first contact and a negative pole at the second contact; and wherein the second input comprises a power supply of a second polarity, wherein the second polarity provides a negative pole at the first contact and a negative pole at the second contact (¶ 0024-0025, 0027; Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the voltage polarity determination circuit and the first and second polarities as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
  	Regarding claim 3, TRUDEAU discloses the short circuit is caused by configuring a conductive member between the first contact and the second contact (TRUDEAU, ¶ 0072: an input that is shorted to ground, wherein the input, when shorted to ground, provides at least “a conductive member” such as wire or cable in order to connect the ground to the contacts).
	Regarding claim 6, TRUDEAU as modified by WATER and HONEYCUTT teaches the reverse voltage protection circuit configured to protect the computing device from damage due to a voltage of the second polarity (WATER, 308, Fig. 3; ¶ 0026).
 	Regarding claim 7, TRUDEAU discloses the exception processing comprises shutting down the computing device (¶ 0033, 0042: rebooting or resetting the processor comprises at least temporarily shutting down the computing device).
 	Regarding claim 8, TRUDEAU discloses the exception processing comprises restarting the computing device (¶ 0033, 0042: rebooting or resetting the processor comprises restarting the computing device).
 	Regarding claim 9, TRUDEAU discloses contact pins configured for charging (¶ 0079 and Fig. 8 disclose at least two contacts) and a circuitry configured to allow the same contact pins used for charging and a forced shutdown or reset on a main circuit board of the computing device (¶ 0072: either an output DC power is provided for charging or a reset signal is provided for exception processing, wherein bout the output DC power and the reset signal are provided to the same first and second contacts).
 	Regarding claim 11, TRUDEAU as modified by WATER and HONEYCUTT teaches the computing device as applied to claim 1 but fails to disclose the exception circuit comprises a delay circuit configured to delay the exception processing by a pre-determined amount of time. WATER further discloses the exception circuit comprises a delay circuit configured to delay the exception processing by a pre-determined amount of time (¶ 0025: delay comprises an acceptable time duration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include delaying the exception processing in order to provide a stable signal for the exception processing and therefore prevent the exception processing from oscillating.
	Regarding claim 12, TRUDEAU discloses a processor; wherein the exception processing comprises a reset of the processor (¶ 0033, 0041, 0042).
	Regarding claim 13, TRUDEAU discloses a power supply device (860, Fig. 8) comprising:
 	a power output connector (597; ¶ 0070) connectable to a rechargeable computing device with a first contact and a second contact (¶ 0079 and Fig. 8 disclose at least two contacts; e.g., the connector 510 is depicted with two contacts, which are implied as power and return lines as known in the art); and 
 	a switch (185; ¶ 0046, 0071) configured to switch between a first state in which the power output connector provides an output voltage having a first polarity (¶ 0072: “output DC power”) for charging a computing device (800) and a second state in which the power output connector provides an output for initiating exception processing in the computing device (¶ 0072:  augmenting the signal, e.g., by supplying a ground); 
 	wherein the power output connector is configured to provide a predetermined voltage in the first state to enable the computing device to perform charging (¶ 0072: “output DC power”) and to provide a reverse voltage or a short circuit in the second state (¶ 0072: an input that is shorted to ground) to enable the computing device to perform exception processing (¶ 0072: either an output DC power is provided for charging or a reset signal is provided for exception processing, wherein the output DC power and the reset signal are provided to the same first and second contacts).
 	TRUDEAU fails to disclose providing a reverse voltage to enable the computing device to perform exception processing; and an output for initiating exception processing comprises an output voltage having a second polarity, and the computing device comprises a voltage polarity determination circuit.
 	WATER discloses providing a reverse voltage to enable the computing device to perform exception processing; and an output for initiating exception processing comprises an output voltage having a second polarity (¶ 0024-0025, 0027; Fig. 3), and the computing device comprises a voltage polarity determination circuit (¶ 0024-0025, 0027; Fig. 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the output voltage having a second polarity as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
 	TRUDEAU as modified by WATER fails to disclose the computing device comprises a short circuit determination circuit.
 	HONEYCUTT discloses the computing device comprises a short circuit determination circuit (¶ 0015-0017). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the short circuit determination circuit in order to provide a suitable means to determine the second input of TRUDEAU; and to perform the exception processing including resetting a processer (HONEYCUTT, ¶ 0006).
	Regarding claim 14, TRUDEAU as modified by WATER and HONEYCUTT teaches the power supply device as applied to claim 13 but fails to disclose the output voltage of the first polarity provides a plus pole at the first contact and a negative pole at the second contact in the first state and the output voltage of the second polarity provides a negative pole at the first contact and a negative pole at the second contact in the second state and the second polarity is inverted from the first polarity to perform the exception processing. WATER further discloses the output voltage of the first polarity provides a plus pole at the first contact and a negative pole at the second contact in the first state and the output voltage of the second polarity provides a negative pole at the first contact and a negative pole at the second contact in the second state and the second polarity is inverted from the first polarity to perform the exception processing (WATER, ¶ 0024-0025, 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first and second polarities as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
	Regarding claim 18, TRUDEAU discloses a method for controlling a computing device (800, Fig. 8), the method comprising: 
 	determining an input (511) connected to a power supply connector (510) of the computing device (¶ 0035-0036), wherein the power supply connector comprises a first contact and a second contact (¶ 0079 and Fig. 8 disclose at least two contacts; e.g., the connector 510 is depicted with two contacts, which are implied as power and return lines as known in the art);
 	charging a battery (120; ¶ 0039-0040) if a first input connected to the power supply connector is determined (¶ 0072-0073: normal DC output power); and 
 	performing exception processing (¶ 0033, 0041, 0042: rebooting or resetting the processor) if a second input connected to the power supply connector is determined (¶ 0072: determines if the input is shorted to ground);
 	wherein determining the input comprises determining a polarity of a power supply and whether a short circuit is provided at the power supply connector (¶ 0072: determines if the input is shorted to ground); 
 	wherein the first input comprises a voltage for charging the battery (¶ 0072-0073: normal DC output power); and 
 	wherein the second input comprises a reverse voltage or a short circuit (¶ 0072: an input that is shorted to ground) for performing the exception processing (¶ 0033, 0041, 0042: rebooting or resetting the processor; ¶ 0063, 0072-0073: reset); and
 	wherein the computing device performs charging or the exception processing enabled by a power supply device (860; ¶ 0070; ¶ 0072: either an output DC power is provided for charging or a reset signal is provided for exception processing, wherein bout the output DC power and the reset signal are provided to the same first and second contacts).
 	TRUDEAU fails to disclose the second input comprises a reverse voltage; and protecting the computing device from damage from the exception processing with a reverse voltage protection circuit; and the computing device comprises a voltage polarity determination circuit. 
 	WATER discloses the second input comprises a reverse voltage (¶ 0024-0025, 0027); and protecting the computing device from damage from the exception processing with a reverse voltage protection circuit (308, Fig. 3); and the computing device comprises a voltage polarity determination circuit (¶ 0024-0025, 0027; Fig. 3). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the reverse voltage as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
 	TRUDEAU as modified by WATER fails to disclose the computing device comprises a short circuit determination circuit.
 	HONEYCUTT discloses the computing device comprises a short circuit determination circuit (¶ 0015-0017). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the short circuit determination circuit in order to provide a suitable means to determine the second input of TRUDEAU; and to perform the exception processing including resetting a processer (HONEYCUTT, ¶ 0006).
	Regarding claim 19, TRUDEAU as modified by WATER and HONEYCUTT teaches the method as applied to claim 18 but fails to disclose the polarity of the power supply is provided by the power supply device connected to the power supply connector; wherein the first input comprises a power supply of a first polarity, wherein the first polarity provides a plus pole at the first contact and a negative pole at the second contact; and wherein the second input comprises a power supply of a second polarity, wherein the second polarity provides a negative pole at the first contact and a negative pole at the second contact and the second polarity is inverted from the first polarity to perform the exception processing. WATER discloses the polarity of the power supply is provided by the power supply device connected to the power supply connector; wherein the first input comprises a power supply of a first polarity, wherein the first polarity provides a plus pole at the first contact and a negative pole at the second contact; and wherein the second input comprises a power supply of a second polarity, wherein the second polarity provides a negative pole at the first contact and a negative pole at the second contact and the second polarity is inverted from the first polarity to perform the exception processing (¶ 0024-0025, 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first and second polarity as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
	Regarding claim 21, TRUDEAU as modified by WATER and HONEYCUTT teaches protecting the computing device from damage due to a voltage of the second polarity (WATER, via 308, Fig. 3).
 	Regarding claim 22, TRUDEAU discloses the exception processing comprises shutting down the computing device (¶ 0033, 0041, 0042: rebooting or resetting the processor comprises at least temporarily shutting down the computing device). 	
 	Regarding claim 23, TRUDEAU discloses the exception processing comprises restarting the computing device (¶ 0033, 0042: rebooting or resetting the processor comprises restarting the computing device).
 	Regarding claim 24, TRUDEAU discloses the short circuit is performed manually (¶ 0046, 0072: a user manually operates the reset button 185).
	Regarding claim 28, TRUDEAU as modified by WATER and HONEYCUTT teaches the method as applied to claim 18 but fails to disclose the exception processing is carried out after a delay of a pre-determined amount of time. WATER discloses the exception processing is carried out after a delay of a pre-determined amount of time (WATER, ¶ 0025: delay comprises an acceptable time duration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include delaying the exception processing in order to provide a stable signal for the exception processing and therefore prevent the exception processing from oscillating.
	Regarding claim 29, TRUDEAU discloses the exception processing comprises a reset of a processor of the computing device (¶ 0033, 0041, 0042).
Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
 	Regarding the claim objections, Applicant’s arguments are persuasive and the objections to the claims are withdrawn.
 	In response to arguments that the final rejection is improper, the amendment to the claims filed on 12/8/2021 changed the scope of the claims and it is maintained the new grounds of rejection were necessitated by the amendment.
 	In response to arguments that primary reference TRUDEAU does not disclose a short circuit, it is maintained that TRUDEAU discloses a short circuit within the broadest reasonable interpretation, i.e., a short circuit to ground is provided instead of the first input. Secondary reference HONEYCUTT is cited to explicitly disclose a short circuit which shorts to ground and a short circuit determination circuit as disclosed in paragraphs 0015-0017. 
 	In response to arguments on page 10 that secondary reference WATER is incompatible with primary reference TRUDEAU, secondary reference WATER is relied upon to show the reverse voltage for exception processing, and is not relied upon to show the features of the battery of the computing device. Also, secondary reference WATER discloses a reset switch 114 which is similar to the reset switch of TRUDEAU, and it is submitted the circuitry of WATER is compatible with TRUDEAU. It is submitted that TRUDEAU as modified by WATER and HONEYCUTT teaches the computing device, power supply device, and corresponding method as described above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 13, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 13, 2022